989 So.2d 739 (2008)
Jerry HILL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1015.
District Court of Appeal of Florida, Fourth District.
September 10, 2008.
Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this appeal, the public defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree that there are no meritorious issues concerning the judgment of conviction and sentence and thus affirm the same. The trial court, though, imposed a public defender's fee without first giving the defendant notice of his right to a hearing to contest the amount. See § 938.29(5), Fla. Stat.; Fla. R.Crim. P. 3.720(d). The public defender's fee is thus stricken. See Mitchell v. State, 789 So.2d 1043 (Fla. 1st DCA 2001); Norris v. State, 659 So.2d 1352 (Fla. 5th DCA 1995). On remand, the fee may be reimposed after the proper procedure is followed. See Ciccia *740 v. State, 854 So.2d 243 (Fla. 4th DCA 2003).
Affirmed in part; reversed in part and remanded with instructions.
KLEIN, STEVENSON and TAYLOR, JJ., concur.